Title: Religious Testimony of E. T. Hadwen, 17 January 1803
From: Hadwen, E. T.
To: Jefferson, Thomas


            A Copy of the letter of our Lord Jesus Christ found under a Stone, and carried to the City of Iconium, and published by a person belonging to the Lady Cuba, whereon was written the Commands of Our Lord Jesus Christ the Blessed Son of God. And signed by the Holy Elect Angel called Gabriel, Ninety Eight years after the Birth of our blessed Saviour Christ.
            The Letter &c.
            “Whosoever worketh on the Sabbath Day shall be accursed.”
            “I Command you to go to God’s House of Prayer, and Keep the Lords Day Holy, without doing any manner of work thereon. You shall not idle nor misspend your time in dressing yourselves with superfluities of costly array of apparel and vain cloathing: for I will have that Day Kept Holy that your sins may be forgiven you. You shall Not break my Commandments, but observe and keep. I write them with My own Hand; so write them in your hearts. Study and observe they were written with my own Hand and Spoken by My own Mouth. You must not go alone to my Houses of Prayer, but make your servants of both sexes go with you, or any other person that is well disposed: And there learn My Commandments. You shall finish your work every Saturday by Four or Six O Clock in the evening, and then prepare for the Sabbath; which prepareation then begins.
            I advise you to Fast Five Fridays in the year; beginning at with Good Friday, and the four Fridays next after in memory of the Five Bloody and cruel wounds I received for all Mine Elect. Two through either Hand, two through either Leg, and One through my side to My Heart.
            You shall diligently and peaceably labour in your respective callings, in which God hath been Pleased to place you. You shall Love one another with Brotherly Love, for I Loved you, and gave myself for you.
            And cause them who are not Christians to come to my Ministers and receive Baptism and the Lords supper; Which are my two Holy Sacraments, and be made Members thereof. In so doing I will give you prosperity and Saveing Grace and Deliverance from Sin, with all Needfull Blessings, and Comfort and Keep you with all needfull Blessings from the temptations of every devil and infernal enemies. But surely he that doth not Keep My words shall be accursed and unprofitable to his own precious soul. I will also send hardness of heart upon them, till I have destroyed them; but especially upon hardned and impenitent unbelievers. He that giveth to the poor, Shall for the sake of Christ be rewarded. And Remember to keep Holy the Sabbath Day: For I arose from the dead on the Lords Day: and thereby have made it Holy, and to be kept Holy by My servants. And he that hath a Copy of this Letter written with my own Hand and which I spoke with my Mouth, if they sincerely and truly Keep it, not boasting of it to others, Shall be Blessed of Me: and if his sins be in number as the Stars of the sky, on his truly forsaking all and every of his evil deeds, and believing in Me shall be pardoned. 
            But if believes not my words, I will send the plagues of destruction upon them and consume them, their Children and Cattle. And whoever shall have a Copy of this Letter, Keeping it in their Houses and with them, Nothing shall hurt them, Not pestilence lightning nor Thunder, if they truly and humbly put their Trust in the Father Son and Holy Ghost. And if a Woman be with Child or in labour, if a Copy of this be about her, and she humbly put her Trust in Me the Almighty God Jesus Christ, she shall be safely delivered of the Child.
            You shall have no news of Me, but by the Holy Scriptures, which only is the true Word of Me the Blessed God till the day of Judgment. All Mens Peace and Salvation shall be with them, and My Angels I will Commission to guard them who treasure up My precious Gospel in their hearts inwardly, lives outwardly and Houses openly: and make My Lovely Commands to Guide and Rule by Saveing Faith, their whole lives and conversation.” Finshed &c.
          